DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al. (2019/0042249) in view of Doyle (2012/0096448).
 	As per claims 1,4,5,10,13,14 and 17 Suresh et al. discloses in figures 5,6 and 8 an information processing apparatus that executes a Round process for respective blocks related to the ChaCha algorithm, the information processing apparatus comprising: a control unit (806) configured to execute a Qround process in the Round process (figure 6) but does not disclose a holding unit configured to hold at least a part of results of the execution of the Qround process, wherein the control unit is configured to, in a case where a target round to be operated is a specific round in a plurality of roundes included in the Qround process, skip the execution of the Qround process of the target round by using at least the part of results of the execution of the Qround process held by the holding unit.  However, Doyle discloses in paragraph a [0004] a  memoization technique used to eliminate or reduce the primary cost of a call with a specific set of inputs for all but the first call made to the function using the specific set of inputs.  In addition, in ChaCha algorithm input data for Qround 2-4 are not changed and their result are thus the same from block to block.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the information processing apparatus a holding unit for caching results of Qrounds 2-4 for the first block, and when a target Qround to be operated is a specific round which one of Qrounds 2-4 that have the same input data in subsequent blocks, skip the execution of the Qround process of the target round by using the results held by the holding to update the state of the specific round in order to reduce the processing time.
 	As per claims 2,11 and 20, the process of Qrounds 2-4 of the first block in the combined teachings of Suresh et al. and Doyle is considered the specific round in pre-processing prior to the second block processing, and at the start of the second block processing, a specific initial value is updated to a value obtained as a result of the process for the specific round executed in the pre- processing.  
 	As per claims 3 and 12, for Qrounds other than 2-4 in the first block of the combined teachings of Suresh et al. and Doyle, a process of updating the specific initial value to the value obtained as the result of the process for the specific round executed in the pre-processing is clearly skipped.  


 	As per claims 6,9,15 and 18 the specific rounds in view of the teaching in paragraph a [0004] of Doyle would be a second Qround, a third Qround, and a fourth Qround for a block that is not a first block which corresponds to the first call.  
 	
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive because in Suresh et al., Qround 2-4 for blocks after the first block of are rounds included in the Qround process, and can be seen as specific rounds because their input data are the same as for the first block.  Therefore, when employ the memorization technique disclosed by Doyle to reduce the processing time, it would have been obvious to a person of ordinary skill in the art to provide a holding unit for caching results including the results of Qrounds 2-4 for the first block, and when a target Qround to be operated is one of Qrounds 2-4 for subsequence blocks of processing, using the cached results held by the holding unit as the results to update the state of the specific round because it has the same input data and thus the same results as for the first block, and skip the execution of the Qround process of the target round to reduce the processing time as claimed.

 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CHUONG D NGO/Primary Examiner, Art Unit 2182